  Case: 1:66-cv-01459 Document #: 800 Filed: 01/15/19 Page 1 of 2 PageID #:10985



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 DOROTHY GAUTREAUX, et al.,                         )
                                                    )
        Plaintiffs,                                 )         Case Number: 66 C 1459
                                                    )
        v.                                          )
                                                    )         Hon. Marvin E. Aspen
 CHICAGO HOUSING AUTHORITY, et al.,                 )
                                                    )
        Defendants.                                 )


                                     NOTICE OF FILING

To:    Alexander L. Polikoff (via CSM/ECF)
       Julie Elena Brown
       Business & Professional People for the Public Interest
       25 East Washington Street
       Suite 1515
       Chicago, IL 60602

       James L Bebley (hand-delivery)
       General Counsel
       Chicago Housing Authority
       60 E. Van Buren
       Chicago, IL 60605

       Thomas Edward Johnson (via CSM/ECF)
       Johnson, Jones, Snelling & Gilbert
       36 South Wabash Street
       Suite 1310
       Chicago, IL 60603

       PLEASE TAKE NOTICE that on Tuesday, January 15, 2019, we electronically filed
Agreed Objections to the Settlement Reached In Connection with Gautreaux v. Chicago Housing
Authority, et al., 66-cv-1459 (N.D. Ill.) with the Clerk of the United States District Court for the
Northern District of Illinois, Eastern Division, 219 S. Dearborn Street, Chicago, Illinois 60604, a
copy of which is hereby served upon you.
  Case: 1:66-cv-01459 Document #: 800 Filed: 01/15/19 Page 2 of 2 PageID #:10986



                                                   Respectfully submitted,



                                                   s/ Richard M. Wheelock
                                                   ________________________________
                                                   Counsel for Intervenor-Plaintiff, Cabrini-
                                                   Green Local Advisory Council, and Carol
                                                   Steele, LAC President and Class Member

Richard M. Wheelock
LAF
120 S. LaSalle St., 9th floor
Chicago, IL 60603
312-347-8389

                                CERTIFICATE OF SERVICE

       I, Richard M. Wheelock, an attorney, certify that on Tuesday, January 15, 2019, I caused
copies of the foregoing Notice and above-described document to be served upon the above-
referenced counsel via CSM/ECF and hand-delivery.

                                                   s/ Richard M. Wheelock
                                                   ________________________________
                                                   Counsel for Intervenor-Plaintiff, Cabrini-
                                                   Green Local Advisory Council, and Carol
                                                   Steele, LAC President and Class Member
